 



EXHIBIT 10.5

CONFIDENTIAL

      August 4, 2000

          

Charles D. Lefferson
First Vice President & Comptroller
First Financial Bancorp
300 High Street
P.O. Box 476
Hamilton, OH 45012

Dear Doug:

     You are employed by First Financial Bancorp (“FFBC”) in a key executive
position. Continuity of the management of FFBC and its affiliate banks is a
critical factor in the continued success of FFBC. The Board of Directors of FFBC
believes it is in the best interest of FFBC to encourage the continued effort
and dedication of key members of management to their assigned duties.

     In consideration of the mutual promises contained in this letter, FFBC
shall provide to you, and you shall receive from FFBC, the benefits set forth in
this letter (“Agreement”), if your employment with FFBC is terminated during the
term of this Agreement.



1.   Purpose.       This Agreement establishes certain basic terms and
conditions relating to your employment with FFBC, and special arrangements and
dispute resolution proceedings relating to the termination of your employment
for any reason other than: (i) your retirement; (ii) your becoming totally and
permanently disabled under the FFBC long-term disability plan or policy; or
(iii) your death. This Agreement supersedes all prior agreements with FFBC and
any of its affiliate banks or any predecessor businesses, except the
Confidentiality Agreement concurrently entered, or previously entered, between
you and FFBC, and the special severance benefits provided under this Agreement
are to be provided instead of any other severance arrangements offered by FFBC
or its affiliate banks. Notwithstanding the foregoing, neither your termination
of employment nor anything contained in this Agreement shall have any adverse
effect



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 2



    upon your rights under any tax-qualified “pension benefit plan,” as such
term is defined in the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); or under any “welfare benefit plan” as defined in ERISA,
including by way of illustration and not limitation, any medical surgical or
hospitalization benefit coverage or long-term disability benefit coverage; or
under any non-qualified deferred compensation arrangement, including by way of
illustration and not limitation, any stock incentive plan or non-qualified
pension plan; or under the FFBC Performance Incentive Plan for any completed
plan year.   2.   Employment.       FFBC agrees that, during the term of this
Agreement, you will be employed with FFBC, in your present position or in a
position that is comparable to your present position in compensation,
responsibility and stature and for which you are suited by education and
background and that:



  (a)   you are, and will continue to be, eligible to participate in any
employee benefit plan of FFBC in accordance with its terms; and     (b)   you
will be entitled to the same treatment under any generally applicable employment
policy or practice as any other member of Executive Management Group whose
position in the organization is comparable to yours.       Those plans, policies
and practices that generally apply to other members of the Executive Management
Group will be referred to in this Agreement as your “Employment Benefits.” Your
Employment Benefits may be modified from time to time after the date hereof
without violation of this Agreement if the changes apply generally to other
members of the Executive Management Group.



3.   Term of Agreement.       This Agreement shall become effective on the date
of this Agreement (“Commencement Date”) and shall continue in effect through the
earlier of (i) the fifth anniversary of the Commencement Date; (ii) the date of
your retirement, death or total and permanent disability; or (iii) the
completion of full payment of all benefits promised hereunder. Absent your
death, total and permanent disability or retirement, this Agreement shall be
renewed annually from and after the fifth anniversary of the Commencement Date
unless written notice to the contrary is given by you or by FFBC at least six
(6) months prior to the expiration of the term, including any extension thereof.



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 3



4.   Termination of Employment.       Your employment may be terminated in
accordance with any of the following paragraphs, but only upon one (1) month’s
advance written notice (which period shall be referred to in this Agreement as
the “Notice Period”):



  (a)   Involuntary Termination. FFBC may terminate your employment without
cause. In such an event, you shall continue to receive your full salary and
Employment Benefits during the Notice Period. The expiration of the Notice
Period shall be your “Date of Termination.” Upon your Date of Termination, you
shall be entitled to those benefits provided under Section 5, provided you give
FFBC the release and covenant not to sue described in Section 5.     (b)  
Involuntary Termination for Cause. FFBC may terminate your employment for
“Cause” with written notice setting forth the Cause for termination. “Cause”
means a willful engaging in gross misconduct materially and demonstrably
injurious to FFBC. “Willful” means an act or omission in bad faith and without
reasonable belief that such act or omission was in, or not opposed to, the best
interests of FFBC. The expiration of the Notice Period is your “Date of
Termination for Cause.” Upon your Date of Termination for Cause, you shall only
be entitled to those benefits provided under Section 6.     (c)   Voluntary
Termination. You may voluntarily terminate your employment. In such an event,
you shall continue to receive your full salary and Employment Benefits during
the Notice period provided you satisfactorily perform your duties during the
Notice Period unless relieved of those duties by FFBC. The expiration of the
Notice Period is your “Voluntary Date of Termination.” Upon your Voluntary Date
of Termination, you shall only be entitled to those benefits provided under
Section 6.     (d)   Voluntary Termination for Good Reason. You may terminate
your employment by notice setting forth a Good Reason for termination if the
notice is delivered to FFBC within thirty (30) days following the occurrence of
any “Good Reason.” “Good Reason” means a (i) change in the duties of your
position, or the transfer to a new position, which is not comparable to your
present position in compensation, responsibility or status in violation of
Section 2; (ii) substantial alteration in the nature or status of your
responsibilities in violation of Section 2; (iii) reduction in your base salary;
(iv) refusal by FFBC, or its successor, to renew the term of this Agreement for
any reason, prior to your reaching your normal retirement date under the FFBC
Pension Benefit Plan; or (v) changes in your Employment Benefits in violation of
Section 2. If you give notice of termination for Good Reason, you shall continue
to receive your full base salary and Employment



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 4



      Benefits during the Notice Period as in effect prior to the event that is
the Good Reason for termination, subject to the right of FFBC to make any
changes to your Employment Benefits permitted in accordance with Section 2. The
expiration of the Notice Period is your “Date of Termination.” Upon your Date of
Termination, you shall be entitled to those benefits provided under Section 5,
provided you give FFBC the written release and covenant not to sue described in
Section 5.



5.   Special Severance Benefits.       If your employment with FFBC is
involuntarily terminated in accordance with Section 4(a) or you voluntarily
terminate your employment for Good Reason in accordance with Section 4(d) and
you provide FFBC with a separate, written release and covenant not to sue (on a
form provided by and satisfactory to FFBC) which releases FFBC from all claims
arising from your employment and termination of your employment, and you do not
revoke this release and covenant not to sue, then you shall receive the
following benefits, less any applicable withholding required for federal, state
or local taxes:



  (a)   your base salary shall be continued in effect for a period of
twenty-four (24) months from your Date of Termination (hereinafter called your
“Severance Pay Period”);     (b)   if, prior to your Date of Termination, you
have participated in the FFBC Performance Incentive Plan for a complete calendar
year, you will receive an incentive compensation payment within thirty (30) days
of your Date of Termination in one lump-sum in an amount equal to 2.0 times the
percentage of the incentive payment made or required to be made for the calendar
year pursuant to the Performance Incentive Plan immediately preceding the
calendar year in which your Date of Termination occurs;     (c)   if your Date
of Termination is within twelve (12) months after a Change in Control, you will
receive a payment within thirty (30) days of your Date of Termination in one
lump-sum in an amount equal to the total of the following:  

  (i)   With respect to any shares of Stock subject to an Option granted to you
as of the time of the Change in Control under the First Financial Bancorp 1991
Stock Incentive Plan (the “Incentive Plan”) that you cannot exercise as a result
of your termination of employment, the difference between the fair market value
of such Stock, determined as of your Date of Termination, and the Option Price.



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 5



  (ii)   With respect to any Restricted Stock granted to you under the Incentive
Plan as of the time of the Change in Control which you forfeit as a result of
your termination of employment, the fair market value of such Restricted Stock,
determined as of your Date of Termination and as if all restrictions had been
removed.     (iii)   For purposes of this Section 5, “Stock,” “Options,” “Option
Price,” “Restricted Stock” and “Committee” will have the meaning given those
terms in the Incentive Plan, and your right to exercise Options or to receive
Restricted Stock without forfeiture will be determined after any adjustments
made by the Committee under Sections 8.8 and 11.1 of the Incentive Plan, and
after any amendments made to the Incentive Plan in connection with the Change in
Control.     (iv)   For purposes of this Section 5, “Change in Control” will
have the following meaning: (a) a plan has been approved by the shareholders of
FFBC and consummated for FFBC to be merged or consolidated with another
corporation and as a result of such merger or consolidation less than 75% of the
outstanding voting securities of the surviving or resulting corporation will be
owned in the aggregate by the former shareholders of FFBC as the same shall have
existed immediately prior to such merger or consolidation; (b) an agreement for
the sale by FFBC of substantially all of its assets to another corporation which
is not a wholly owned subsidiary has been approved by the shareholders (or the
Board of Directors or appropriate officers if shareholder approval is not
required) and consummated; (c) “beneficial ownership” as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”) of
twenty percent (20%) or more of the total voting capital stock of FFBC then
issued and outstanding has been acquired by any person or “group” as defined in
Section 13(d)(3) of the Exchange Act; or (d) individuals who were members of the
Board of FFBC immediately prior to a meeting of the shareholders of FFBC
involving a contest for the election of directors do not constitute a majority
of the Board immediately following such election, unless the election of such
new directors was recommended to the shareholders by the management of FFBC. The
Board of FFBC has final authority to determine the exact date on which a Change
in Control has occurred under the foregoing definitions.



  (d)   your Employment Benefits shall be continued during your Severance Pay
Period, subject to the right of FFBC to make any changes to your Employment
Benefits permitted in accordance with Section 2; provided, however, that you
shall not:



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 6



  (i)   accumulate vacation pay for periods after your Date of Termination;    
(ii)   first qualify for long-term disability benefits or sickness and accident
plan benefits by reason of an illness, accident or disability occurring, or a
sickness or illness first manifesting itself, after your Date of Termination;  
  (iii)   be eligible to continue to make contributions to any Internal Revenue
Code § 401(k) plan maintained by FFBC or qualify for a share of any employer
contribution made to any tax-qualified defined contribution plan;     (iv)   be
eligible to accumulate service for pension plan purposes; or     (v)   retain
possession of any motor vehicle provided to you by FFBC.  



  (e)   you shall qualify for full COBRA health benefit continuation coverage
upon the expiration of your Severance Pay Period;     (f)   you shall be
entitled to full executive outplacement assistance with an agency selected by
FFBC with the fee paid by FFBC in an amount not to exceed five percent (5%) of
your annual base salary;     (g)   with respect to the Endorsement Method Split
Dollar Plan Agreement (the “Split Dollar Agreement”) to which you are a party
(and solely for purposes of the Split Dollar Agreement), the duration of your
Severance Pay Period shall be considered as if it were active employment for
purposes of determining whether you were eligible to receive a retirement
benefit under the early retirement provisions of First Financial Bancorp
Employees’ Pension Plan, as provided in Section VI(B) of the Split Dollar
Agreement; and     (h)   if your Date of Termination is within twelve
(12) months after a Change in Control, you will receive a payment (the “Split
Dollar Payment”) within ninety (90) days of your Date of Termination in one
lump-sum equal to the present value of the death benefit you would have received
under the Split Dollar Agreement, determined as if you had terminated on your
Date of Termination, were then eligible to receive a retirement benefit under
the early retirement provisions of First Financial Bancorp Employees’ Pension
Plan (whether or not this is actually the case), and died at age 75 when the
Split Dollar Agreement was still in effect. For purposes of this Section 5,
present value will be determined using an annual discount rate of 7%.
Notwithstanding the prior two sentences, if you elect to receive an assignment
of the policy under Section X of the Split Dollar Agreement, the Split Dollar
Payment shall be applied to the cash payment to FFBC required under Section X of
the Split Dollar Agreement, and any portion of



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 7



      the Split Dollar Payment in excess of the amount required under Section X
shall be paid to you. The provisions of this Paragraph (g) will apply whether or
not your Split Dollar Agreement is terminated before you receive the Split
Dollar Payment.     (i)   Notwithstanding any other provision of this Agreement,
if the receipt of any payment under Section 5 of this Agreement in combination
with any other payments to you from FFBC or its affiliates that are parachute
payments (as defined in Section 280G of the Internal Revenue Code), shall, in
the opinion of independent tax counsel of recognized standing selected by FFBC,
cause you to be liable for the payment of any excise tax pursuant to
Section 280G and Section 4999 of the Internal Revenue Code, then FFBC will pay
to you an additional amount equal to the amount of such excise tax and the
additional federal, state, and local income taxes for which you will be liable
as a result of this additional payment. Such payment will be made within 60 days
of the date your employment terminates.



    The release and covenant not to sue which you agree to provide prior to the
receipt of special severance benefits under this Section 5 of this Agreement
shall comply with the requirements of the Older Workers Benefit Protection Act
and applicable state and federal laws and regulations. If you do not provide
FFBC with such a written release and covenant not to sue, any claims concerning
this Agreement or otherwise arising from your employment with FFBC, or its
affiliate banks, shall be subject to final and binding arbitration as described
in Section 7.   6.   Benefits Upon Voluntary Termination or Termination for
Cause.       Upon your Date of Termination for Cause in accordance with
Section 4(b) or your Voluntary Date of Termination in accordance with
Section 4(c), all special severance benefits under this Agreement will be void.
In such an event, you shall be eligible for any benefits provided in accordance
with the plans and practices of FFBC that are applicable to employees generally.
  7.   Arbitration.       Any dispute under this Agreement, and any claims of
wrongful or discriminatory termination based on any state or federal statute,
tort, public policy, contract or promissory estoppel theory, including any
dispute as to the cause or reason for termination, shall be submitted to final
and binding arbitration, subject to the National Rules for the Resolution of
Employment Disputes of the American Arbitration



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 8



    Association, effective June 1, 1997, as amended from time to time, except as
hereinafter provided:



  (a)   FFBC shall pay the arbitrator’s fee and a court reporter’s attendance
fee;     (b)   Each party shall bear the cost of its own attorney’s fees.
However, if you prevail in a challenge to FFBC’s determination as to cause for
your termination or if you prevail on any claim that you were discriminated
against in violation of any federal law or statute, you shall be reimbursed by
FFBC for the filing fee and any reasonable costs or expenses incurred in such a
challenge, including reasonable attorney’s fees;     (c)   The arbitration
hearing shall be held in Hamilton, Ohio, unless the parties mutually agree to
another location;     (d)   Each party shall exchange documents to be utilized
as exhibits in the arbitration hearing and each party shall be limited to two
(2) pre-hearing depositions of two (2) hours each, unless the arbitrator orders
additional discovery;     (e)   The arbitrator shall be appointed in accordance
with Rule 12 of the above-referenced Rules of the American Arbitration
Association as in effect from time to time, except that if, for any reason, an
arbitrator cannot be selected by the process described in Rule 12, subparts
(i) through (iii), the American Arbitration Association shall submit the names
of seven (7) additional arbitrators from its Roster and the parties shall select
the arbitrator by alternately striking names with the party requesting
arbitration first striking; and     (f)   Either party shall be entitled to an
injunction or other appropriate equitable relief to enforce the arbitration
provisions of this Agreement and FFBC shall be entitled to an injunction to
prevent any breach, pending arbitration, of the Confidentiality Agreement
described below in paragraph 8 or the Covenant Not to Compete described below in
paragraph 10.



  It is the intention of the parties to avoid litigation in any court of all
claims concerning this Agreement, or otherwise arising from your employment with
FFBC, or its affiliate bank, and that all such claims will be subject to this
arbitration agreement. Neither party shall commence or pursue any litigation on
any claim that is or was the subject of arbitration under this Agreement. Each
party agrees that this agreement to arbitrate and the arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § I, et
seq. (“FAA”). If the FAA is held not to apply for any reason and the law of the
state in which you are employed recognizes the enforceability of this Agreement
and the arbitration award, then this Agreement and the



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 9



    arbitration award are enforceable under the laws of the state in which you
are employed. Both parties consent that judgment upon the arbitration award may
be entered in any federal or state court that has jurisdiction. The acceptance
of any benefit under this Agreement shall be deemed ratification of this
agreement to arbitrate claims. In the event you breach this Agreement by filing
a lawsuit, at the time your lawsuit is filed, you will return any Special
Severance Benefits paid to you and be subject to injunctive relief enforcing
this Agreement.   8.   Confidentiality.       You will not disclose to any
person or use for the benefit of yourself or any other person any confidential
or proprietary information of FFBC without the prior written consent of the
Chief Executive Officer of FFBC. Upon your termination of employment, you will
return to FFBC all written or electronically stored memoranda, notes, plans,
customer lists, records, reports or other documents of any kind or description
(including all copies in any form whatsoever) relating to the business of FFBC
and fully comply with any separate confidentiality agreement to which you and
FFBC are parties.   9.   Conflicts of Interest.       You agree for so long as
you are employed by FFBC to avoid dealings and situations that would create the
potential for a conflict of interest with FFBC. In this regard, you agree to
comply with the FFBC policy regarding conflicts of interest and all applicable
state or federal regulations concerning conflicts of interest applicable to
commercial bank or savings bank officers.   10.   Covenant Not to Compete.      
During the term of your employment, and for a period of six (6) months following
the termination of your employment for any reason other than as set forth in
Section 4(b), you agree not to be employed by, serve as officer or director of,
consultant to or advisor to any business that engages either directly or
indirectly in commercial banking, savings banking or mortgage lending in the
geographic area of Ohio, Indiana, Michigan or Kentucky or which is reasonably
likely to engage in such businesses in the same geographic area during the six
(6) month period following your termination of employment.   11.   Notice.



--------------------------------------------------------------------------------



 



Charles D. Lefferson
August 4, 2000
Page 10



    Notices required or permitted under this Agreement shall be in writing and
shall be deemed to have been given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, in a properly
addressed envelope. Notices to FFBC shall be addressed to the Chief Executive
Officer.   12.   Modification; Waiver; Successors.       No provision of this
Agreement may be waived, modified or discharged except pursuant to a written
instrument signed by you and the Chief Executive Officer of FFBC. This Agreement
is binding upon any successor to all or substantially all of the business or
assets of FFBC.   13.   Validity; Counterparts.       This Agreement shall be
governed by and construed under the law of the State of Ohio. The validity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

            Sincerely yours,              FIRST FINANCIAL BANCORP             
By:        

--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO
THIS           DAY OF AUGUST, 2000.              

--------------------------------------------------------------------------------

      Charles D. Lefferson              